Judgment, Supreme Court, New York County (Ira Beal, J.), rendered December 6, 1988, convicting defendant, upon a guilty plea, of attempted murder in the second degree and assault in the first degree, and sentencing him to concurrent terms of 4 to 12 years and 2 Vi to IVi years, respectively, unanimously affirmed.
Defendant is barred from raising on appeal his claim that his statutory right to testify before the Grand Jury was violated because no motion to dismiss the indictment on those grounds was ever brought pursuant to CPL 190.50 (5) (c). Moreover, by pleading guilty, defendant waived any claim that his right to testify before the Grand Jury was violated (People v Roberts, 163 AD2d 68, lv denied 76 NY2d 863). In any event, defendant’s argument fails on the merits. The People fulfilled their statutory duty by serving defendant with a Grand Jury notice at his arraignment on the felony complaint (see, CPL 190.50 [5]); neither defendant nor defense counsel ever gave notice of a desire to appear before the Grand Jury.
We have considered defendant’s remaining contention and *359find it to be without merit. Concur — Murphy, P. J., Carro, Rosenberger and Ellerin, JJ.